DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because, although system boxes in the drawings are labeled with numerals, the functionality of the element cannot be determined.  FIG. 3 depicts a system diagram containing a series of connected identical boxes without labels that would be indicative of their functionality. Elements in the drawing must be labeled in words to facilitate the expeditious understanding of the drawing by members of the public.  When the boxes are too small to accommodate the labeling, external labeling as indicated by the arrows in the example below is acceptable.
Example

    PNG
    media_image1.png
    588
    614
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation “wherein the third degradation field is the same as the first degradation field and the fourth degradation field is the same as the second degradation field, or the third degradation field is the same as the first degradation field and the fourth degradation field is different than the second degradation field, or the third degradation field is different than the first degradation field and the fourth degradation field is the same as the second degradation field, or the third degradation field is different than the first degradation field and the fourth degradation field is different than the second degradation field”. This renders the claim indefinite, as the claim is merely reciting every possible scenario between the first and third, and second and fourth degradation fields  (i.e. either the degradation field pairings will be different from each other or the same).  It is unclear what the claim is attempting to encompass, if every possible scenario is listed as a potential alternative in the claim.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites the limitation “wherein the third degradation field is the same as the first degradation field and the fourth degradation field is the same as the second degradation field, or the third degradation field is the same as the first degradation field and the fourth degradation field is different than the second degradation field, or the third degradation field is different than the first degradation field and the fourth degradation field is the same as the second degradation field, or the third degradation field is different than the first degradation field and the fourth degradation field is different than the second degradation field”. The claim is merely reciting as alternatives every possible scenario between the first and third, and second and fourth degradation fields (i.e. either the degradation field pairings will be different from each other or the same).  The claim fails to further limit the subject matter of the claims since every possible scenario is listed as a potential alternative in the claim (i.e. what narrower subject matter is being encompassed by the claim if every scenario is an option?).  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda (US 2020/0277902).
Regarding independent claim 11, Takeda discloses a gas turbine engine system (Takeda Fig. 1) comprising a controller 18 (“control apparatus”) including a degradation mechanism map (see Takeda Fig. 3, illustrating the “degradation mechanism map” that is a visual representation of the vibration stress of the component to the specific temperature, combined with varying opening amounts of the inlet guide vanes (IGV); the depicted “map” is a visual representation of the calculation method of step S3; note, the controller utilizes calculations that can be visually represented by the map of Fig. 3, and consequently could be construed as having the “map” stored therein in the form of a mathematical expressions describing a relationship between the stress, temperature, and control element(s) configuration, Para. 0055; the claim does not require the map to be a “predefined” or “predetermined” map) for a first engine component (e.g. a compressor metal casing 6, stator vanes 7, and blades 8, Para. 0022) of an engine core of the gas turbine engine system stored therein, the degradation mechanism map including a plurality of degradation fields (e.g. each line representing the IGV opening amounts A, B, C in Takeda Fig. 3), and the controller configured to: 
determine a first degradation field of the plurality of degradation fields of the first engine component (see Takeda Fig. 3, depicting a “map” measuring engine component stress versus engine component temperature, with different “fields” defined by the lines representing vane opening amounts A, B, C, Para. 0055; Para. 0050, 52-53, steps S1-S2 of Fig. 2, wherein the temperature of the component is measured, and a corresponding blade vibration stress σTx is calculated given a current corresponding IGV opening amount, or air extraction valve or casing air extraction valve configuration represented by the line A, B, or C; the resulting stress is compared to an “allowable value”; Para. 0057, at a load ratio C of the gas turbine relative to a time tc the engine is operating under the load; Para. 0053, “At S2, the blade vibration stress is calculated with reference to the behavior parameter acquired at S1 and the current control parameter”), 
determine a second degradation field of the plurality of degradation fields that is different than the first degradation field (see Takeda Fig. 3, the “second degradation field” represented as another of one of the lines representing vane opening amounts A, B or C, which have respective second temperatures corresponding to a respective second stress; Para. 0053-55, Fig. 2, if the determined first stress of the component is above an allowable value σmx, a control action for the inlet guide vanes (IGV) and/or air extraction valves is determined to move the state of the component out of the current degradation field and reduce the stress value of the component below the “allowable value”, Para. 0059), 
generate instructions to cause at least one control system (inlet guide vanes 15 and casing air extraction valves 14, 16) of the gas turbine engine system to change at least one parameter of the first engine component (the “blade vibration stress”) such that the first engine component is moved to the second degradation field (i.e. lowering the stress of the component below the “allowable value”; Para. 0050, 0059-0063, 0081, opening of the IGV and/or air extraction valves resulting in the component going below the allowable value of blade vibration stress are calculated, and outputted to each respective IGV and air extraction valve, step S3-S4 in Takeda Fig. 2).
    PNG
    media_image2.png
    371
    649
    media_image2.png
    Greyscale

Regarding claim 12, Takeda discloses the gas turbine engine system of claim 11 wherein the at least one parameter is a water vapor level and/or a pressure of at least one portion of the engine core (Para. 0093, the method disclosed can use “pressure of the compressed air” as the “behavior parameter” that is measured in real time; Para. 0059, the changed parameter can be an inlet guide vane 15 setting, openings of air extraction valves 14, or number of openings of casing air extraction valves 16, shown in Takeda Fig. 1, which would affect the pressure of the working fluid through the compressor section of the engine core, Para. 0020-21).
Regarding claim 13, Takeda discloses the gas turbine engine system of claim 12, wherein each of the plurality of degradation fields is defined by a unique range of temperatures of the first engine component and a unique range of stresses applied to the first engine component (Takeda Fig. 3, each line A, B, C has unique corresponding values of stress σ vs. temperature T).
Regarding claim 14, Takeda discloses the gas turbine engine system of claim 13, wherein the controller 18 is further configured to determine a first temperature of the first engine component (using temperature sensors 20, 21, Para. 0052; step S1 in Fig. 2) and a first stress σTx (blade vibration stress) applied to the first engine component for a first operating condition of the engine core (Para. 0057, at a load ratio C of the gas turbine relative to a time tc the engine is operating under the load; Para. 0053, “At S2, the blade vibration stress is calculated with reference to the behavior parameter acquired at S1 and the current control parameter”), and the determining of the first degradation field by the controller is located based on the first temperature and the first stress (see Takeda Fig. 3, depicting a “map” measuring engine component stress versus engine component temperature, with different “fields” defined by the lines representing vane opening amounts A, B, C, Para. 0055; Para. 0050, 52-53, steps S1-S2 of Fig. 2, wherein the temperature of the component is measured, and a corresponding blade vibration stress is calculated given a current corresponding IGV opening amount, or air extraction valve or casing air extraction valve configuration represented by the line A, B, or C; the resulting stress is compared to an “allowable value”).
Regarding claim 15, Takeda discloses the gas turbine engine system of claim 14, wherein the controller 18 is further configured to determine a second temperature of the first engine component to cause a second stress (a stress lower than the “allowable value”) to be applied to the first engine component that would locate the first engine component in the second degradation field (see Takeda Fig. 3, the “second degradation field” represented as another of one of the lines representing vane opening amounts A, B or C, which have respective second temperatures corresponding to a respective second stress; Para. 0053-55, Fig. 2, if the determined first stress of the component is above an allowable value σmx, a control action for the inlet guide vanes (IGV) and/or air extraction valves is determined to move the state of the component out of the current degradation field and reduce the stress value of the component below the “allowable value”, Para. 0059).
Regarding claim 16, Takeda discloses the gas turbine engine system of claim 15, wherein the change of the at least one parameter (the control parameters of the IGV, air extraction, or casing air extraction valves) of the first engine component achieves the second temperature to cause the second stress to be applied to the first engine component such that the first engine component moves to the second degradation field (Para. 0050, 0059-0063, 0081, the opening of the IGV and/or air extraction valves resulting in the component stress going below the allowable value of blade vibration stress is calculated and outputted to each respective IGV and air extraction valve to effect the change in the blade vibration stress to the value below the allowable value, step S3-S4 in Takeda Fig. 2).
Regarding claim 17, Takeda discloses the gas turbine engine system of claim 11, wherein the controller 18 is further configured to 
determine whether the first engine component being located in first degradation field will cause a first degradation level of the first engine component that exceeds a threshold degradation level of the first engine component (Para. 0050, 0053, the calculated stress of the component is compared to an “allowable value”, which can be construed as a “threshold degradation level”), and 
in response to a determination that the first degradation level will exceed the threshold degradation level, determine the second degradation field (i.e. a field determined by a calculated IGV, air extraction or casing air extraction valve position that would cause the stress to be below the “allowable value” threshold, Para. 0050, 0059), and 
the first engine component being located in the second degradation field causes a second degradation level of the first engine component that does not exceed the threshold degradation level of the first engine component (Para. 0059, “At S3, the opening of the IGV, the opening of the air extraction valve, and the number of openings of the casing air extraction valve resulting in going below the allowable value of the blade vibration stress are calculated”).
Regarding claim 18, Takeda discloses the gas turbine engine system of claim 17, wherein the first degradation level indicates at least some degradation of the first engine component (the stress being above the “allowable value” is above a “blade vibration stress value at design point”, Para. 0046, 0051, excessive blade stress would cause damage to the blades, Para. 0025), and the second degradation level indicates no degradation of the first engine component (causing the stress to move below the allowable value would naturally operate the blade below the design point, wherein no excessive, damaging stress occurs, Para. 0059).
Regarding claim 19, Takeda discloses the gas turbine engine system of claim 17, wherein the first degradation level indicates at least some degradation of the first engine component (the stress being above the “allowable value” is above a “blade vibration stress value at design point”, Para. 0046, 0051, excessive blade stress would cause damage to the blades, Para. 0025), the second degradation level indicates at least some degradation of the first engine component (causing the stress to move below the allowable value would naturally operate the blade below the design point, wherein no excessive, damaging stress occurs, Para. 0059; normal operation of the gas turbine engine would naturally cause at least some degree of degradation of the engine components as part of regular use), and the first degradation level is greater than the second degradation level (operating the component at above its design point stress would naturally cause greater damage/degradation than operating the component at below the design point).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 2020/0277902) in view of Surace (US 2018/0135417), further in view of Southwick (US 2007/0245708).
Regarding independent claim 1, Takeda discloses a gas turbine engine system (Takeda Fig. 1) comprising an engine core (compressor 1, combustor 2, turbine 3) including a first engine component (a compressor metal casing 6 and stator vanes 7, Para. 0022), at least one control system (inlet guide vanes 15 and casing air extraction valves 14, 16) configured to control a temperature of the first engine component to effect a stress applied to the first engine component (Para. 0024, 0028), and 
a controller 18 (“control apparatus”) including a degradation mechanism map stored therein (see Takeda Fig. 3, illustrating the “degradation mechanism map” that is a visual representation of the vibration stress of the component to the specific temperature, combined with varying opening amounts of the inlet guide vanes (IGV); the depicted “map” is a visual representation of the calculation method of step S3; note, the controller utilizes calculations that can be visually represented by the map of Fig. 3, and consequently could be construed as having the “map” stored therein in the form of a mathematical expressions describing a relationship between the stress, temperature, and control element(s) configuration, Para. 0055; the claim does not require the map to be a “predefined” or “predetermined” map), the degradation mechanism map including a plurality of degradation fields (e.g. each line representing the IGV opening amounts A, B, C in Takeda Fig. 3), each of the plurality of degradation fields defined by a unique range of temperatures of the first engine component and a unique range of stresses applied to the first engine component (each line A, B, C has unique corresponding values of stress σ vs. temperature T), each of the plurality of degradation fields correlating to different degradation types of the first engine component (different on the basis of IGV opening amounts; note, the claim describes the “degradation mechanism map” as being defined by ranges of temperatures and ranges of stresses of an engine component, which the map of Takeda Fig. 3 reads on, and naturally different regions of the map can be construed as being different “fields”; the claim does not define how these fields are delimited, and consequently, any region of the map can be construed as a particular “field” therein), the controller configured to: 
determine a first temperature of the first engine component (using temperature sensors 20, 21, Para. 0052; step S1 in Fig. 2) and a first stress σTx (blade vibration stress) applied to the first engine component for a first operating condition of the engine core (Para. 0057, at a load ratio C of the gas turbine relative to a time tc the engine is operating under the load; Para. 0053, “At S2, the blade vibration stress is calculated with reference to the behavior parameter acquired at S1 and the current control parameter”), 
determine a first degradation field of the plurality of degradation fields of the first engine component that is located based on the first temperature and the first stress (see Takeda Fig. 3, depicting a “map” measuring engine component stress versus engine component temperature, with different “fields” defined by the lines representing vane opening amounts A, B, C, Para. 0055; Para. 0050, 52-53, steps S1-S2 of Fig. 2, wherein the temperature of the component is measured, and a corresponding blade vibration stress is calculated given a current corresponding IGV opening amount, or air extraction valve or casing air extraction valve configuration represented by the line A, B, or C; the resulting stress is compared to an “allowable value”), 
determine a second degradation field of the plurality of degradation fields that is different than the first degradation field (i.e. a different IGV, air extraction or casing air extraction valve configuration represented by another of the lines A, B or C than the first field resulting in a lower stress), 
determine a second temperature of the first engine component to cause a second stress (a stress lower than the “allowable value”) to be applied to the first engine component that would locate the first engine component in the second degradation field (see Takeda Fig. 3, the “second degradation field” represented as another of one of the lines representing vane opening amounts A, B or C, which have respective second temperatures corresponding to a respective second stress; Para. 0053-55, Fig. 2, if the determined first stress of the component is above an allowable value σmx, a control action for the inlet guide vanes (IGV) and/or air extraction valves is determined to move the state of the component out of the current degradation field and reduce the stress value of the component below the “allowable value”, Para. 0059), and 
generate instructions to cause the second stress to be applied to the first engine component (i.e. lowering the stress of the component below the “allowable value”) such that the first engine component is located in the second degradation field (defined by the calculated position of the IGV, air extraction or casing air extraction valves) such that the first engine component is not located in the first degradation field (Para. 0050, 0059-0063, 0081, opening of the IGV and/or air extraction valves resulting in the component going below the allowable value of blade vibration stress are calculated, and outputted to each respective IGV and air extraction valve, step S3-S4 in Takeda Fig. 2).
Takeda fails to disclose the first engine component comprising ceramic matrix composite materials; generate instructions to cause the at least one control system to change the first temperature of the first engine component to the second temperature to cause the second stress to be applied to the first engine component such that the first engine component is not located in the first degradation field for longer than a predetermined duration.
Surace teaches a gas turbine engine having a first engine component comprising ceramic matrix composite (CMC) materials (an airfoil 60 with CMC panels 70, Para. 0049; the airfoil 60 can be a blade, Para. 0042). 
Note, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Takeda to include a first engine component having ceramic matrix composite materials, as taught by Surace, in order to provide the airfoils of the engine (including the blades) with a high temperature resistant and corrosion resistant material (such as in panels covering a core structure) as compared to metals, with CMC materials being well-known in the art for providing these properties while also having additional reinforcement due to the inclusion of ceramic or carbon fibers (Surace Para. 0049).  The control system of reducing stresses in the engine component as taught by Takeda could still be utilized and adapted to accommodate the engine component including some CMC materials, since said component would still experience temperature related stresses during operation of the engine.
Takeda in view of Surace still fails to teach the controller generates instructions to cause the at least one control system to change the first temperature of the first engine component to the second temperature to cause the second stress to be applied to the first engine component such that the first engine component is not located in the first degradation field for longer than a predetermined duration.
Southwick teaches a system for managing fatigue level of gas turbine engine blades, and teaches that in gas turbine engines, resonance stress and integral-order vibration caused by certain operating modes of the engine can induce high blade stress and potential damage in a very short time (Para. 0003), and consequently teaches generating instructions for at least one control system (e.g. fuel flow, variable vane geometry, nozzle opening size) to minimize the amount of time the engine is operating within a “potential danger range” (Para. 0018, thereby reducing the risk of high stress or high vibration; Para. 0019-20).
Consequently, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Takeda in view of Surace to have the controller generated instructions limit the amount of time the engine component is operating within a potentially dangerous range (i.e. within the first degradation field indicative of component stress being above the “allowable value”), as suggested by Southwick, in order to minimize the amount of time the component is experiencing the potentially dangerous operating range, thereby reducing the risk of damage to the component (Southwick Para. 0018-20).  Takeda already teaches generating instructions in response to an engine component experiencing stresses above an “allowable value” (i.e. a “design point” value, Takeda Para. 0046, 0053, 0059-63), and knowing that potential damage can occur in very little time when operating at high stress and vibration conditions (taught in Southwick Para 0003), one of ordinary skill in the art would know to limit the amount of time, such as within a predefined limiting duration, the component is operating within the dangerous range to reduce the risk of damage to the component.
Regarding claim 2, Takeda in view of Surace & Southwick teaches the gas turbine engine system of claim 1, wherein the first temperature is a directly measured temperature of the first engine component (Para. 0052, the temperature can be acquired from sensors 20, 21, and data detection unit 22 in step S1).
Takeda in view of Surace & Southwick thus far fails to teach the first stress is a directly measured stress of the first engine component.
Southwick teaches directly measuring blade health to determine when a potential high stress occurrence is approaching (Para. 0016-0018, “The sensors 42, 44, 46 and 48 may monitor flutter, or vibration, or some other aspect of the operation of the blades to determine when a potential high stress or high vibration occurrence may be approaching. The sensors may be as known, and the indication of high stress may also be as known in the art”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Takeda in view of Surace & Southwick to include directly measuring the engine component stress, as taught in Southwick, in order to obtain the component stress in real-time using sensors as known in the art (Southwick Para. 0016-18).   It is noted that the use of a known prior art structure (in this case the use of a sensor to determine blade stress as taught in Southwick), to obtain predictable results (in this case to determine a stress of a blade) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A. 
Regarding claim 3, Takeda in view of Surace & Southwick teaches the gas turbine engine system of claim 1, and Takeda further teaches wherein the first temperature is a predicted temperature of the first engine component (Para. 0057, the component temperature can be determined on the basis of a load ratio and a length of time the gas turbine is operating under the load, or based on a metal temperature at a time of engine stopping and a time elapsed since the stopping, and is hence a “predicted value” of the temperature) and the first stress is a predicted stress of the first engine component (the “blade vibration stress” is calculated with reference to the “behavior parameter” that is acquired in step S1, and is hence a “predicted value”, Para. 0053).
Regarding claim 4, Takeda in view of Surace & Southwick teaches the gas turbine engine system of claim 1, and Takeda further teaches wherein the controller 18 is further configured to generate the degradation mechanism map via at least one of predetermined properties of the first engine component and directly measured properties of the first engine component for at least the first operating condition (Para. 0050-56, a “detected behavior parameter” is obtained in step S1, which can be a temperature measured by sensor 20 or 21, then the stress is determined based on the acquired behavior parameter).
Regarding claim 5, Takeda in view of Surace & Southwick teaches the gas turbine engine system of claim 1, wherein the controller is further configured to determine whether the first engine component being located in first degradation field will cause a first degradation level of the first engine component that exceeds a threshold degradation level of the first engine component (Para. 0050, 0053, the calculated stress of the component is compared to an “allowable value”, which can be construed as a “threshold degradation level”), and in response to a determination that the first degradation level will exceed the threshold degradation level, determine the second degradation field (i.e. a field determined by a calculated IGV, air extraction or casing air extraction valve position that would cause the stress to be below the “allowable value” threshold, Para. 0050, 0059), and the first engine component being located in the second degradation field causes a second degradation level of the first engine component that does not exceed the threshold degradation level of the first engine component (Para. 0059, “At S3, the opening of the IGV, the opening of the air extraction valve, and the number of openings of the casing air extraction valve resulting in going below the allowable value of the blade vibration stress are calculated”).
Regarding claim 6, Takeda in view of Surace & Southwick teaches the gas turbine engine system of claim 5, wherein the first degradation level indicates at least some degradation of the first engine component (the stress being above the “allowable value” is above a “blade vibration stress value at design point”, Para. 0046, 0051, excessive blade stress would cause damage to the blades, Para. 0025), and the second degradation level indicates no degradation of the first engine component (causing the stress to move below the allowable value would naturally operate the blade below the design point, wherein no excessive, damaging stress occurs, Para. 0059).
Regarding claim 7, Takeda in view of Surace & Southwick teaches the gas turbine engine system of claim 5, wherein the first degradation level indicates at least some degradation of the first engine component (the stress being above the “allowable value” is above a “blade vibration stress value at design point”, Para. 0046, 0051, excessive blade stress would cause damage to the blades, Para. 0025), the second degradation level indicates at least some degradation of the first engine component (causing the stress to move below the allowable value would naturally operate the blade below the design point, wherein no excessive, damaging stress occurs, Para. 0059; normal operation of the gas turbine engine would naturally cause at least some degree of degradation of the engine components as part of regular use), and the first degradation level is greater than the second degradation level (operating the component at above its design point stress would naturally cause greater damage/degradation than operating the component at below the design point).
Regarding claim 8, Takeda in view of Surace & Southwick teaches the gas turbine engine system of claim 1, and Takeda further teaches the at least one control system includes at least one of a turbine cooling flow system of the at least one gas turbine engine, at least one fuel metering valve of the at least one gas turbine engine, at least one variable stator vane of the at least one gas turbine engine (the control system includes variable inlet guide vanes 15 (IGV), construable as variable stator vanes of the engine, that receive instructions to control the engine component stress, Para. 0055, 0059-63), at least one environmental control system of the aircraft, and an autopilot system of the aircraft.
Takeda in view of Surace & Southwick fails to explicitly teach wherein the gas turbine engine system is configured for use in at least one gas turbine engine of an aircraft.
Surace teaches a gas turbine engine 20 for an aircraft (Para. 0039, “The engine 20 in one example is a high-bypass geared aircraft engine”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the gas turbine engine of Takeda in view of Surace & Southwick into an aircraft, as taught by Surace, in order to use the engine to provide propulsion to an aircraft, as is well-known and common in the art of gas turbine engines.  Southwick also teaches a gas turbine engine 20 that provides propulsive power to a vehicle in the form of thrust (Para. 0018-19).  
Regarding claim 9, Takeda in view of Surace & Southwick teaches the gas turbine engine system of claim 1, further comprising a second component (a second stage blade, Para. 0062), wherein the controller is further configured to determine a third temperature of the second engine component and a third stress σ2 applied to the second engine component for the first operating condition of the engine core (Para. 0072, substeps S3-2, Fig. 5, the stress σ2 of the second component is determined), determine a third degradation field of the plurality of degradation fields of the second engine component that is located based on the third temperature and the third stress (the degradation field that the second component is currently within, experiencing the “third stress” value), determine a fourth degradation field of the plurality of degradation fields that is different than the third degradation field (a “degradation field” causing a stress of the second component to be below the allowable value σm2, Para. 0072), determine a fourth temperature of the second engine component to cause a fourth stress to be applied to the second engine component that would locate the second engine component in the fourth degradation field (similar to the first component, determining the control system configurations that would result in operation in the “fourth degradation field”), and generate instructions to cause the at least one control system to change the third temperature of the second engine component to the fourth temperature to cause the fourth stress to be applied to the second engine component such that the second engine component is located in the fourth degradation field such that the second engine component is not located in the third degradation field (Para. 0062, 0072-74, the same steps of changing the stress level of the first engine component are applied to the second engine component to avoid operation above an “allowable value”, by sending instructions to the at least one control system to lower the third stress to the fourth stress value that is below the “allowable value”).
Takeda in view of Surace & Southwick thus far fails to explicitly teach the second engine component is not located in the third degradation field for longer than a second predetermined duration.
Southwick teaches a system for managing fatigue level of gas turbine engine blades, and teaches that in gas turbine engines, resonance stress and integral-order vibration caused by certain operating modes of the engine can induce high blade stress and potential damage in a very short time (Para. 0003), and consequently teaches generating instructions for at least one control system (e.g. fuel flow, variable vane geometry, nozzle opening size) to minimize the amount of time the engine is operating within a “potential danger range” (Para. 0018, thereby reducing the risk of high stress or high vibration; Para. 0019-20).
Consequently, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Takeda in view of Surace to have the controller generated instructions limit the amount of time the engine component is operating within a potentially dangerous range (i.e. within the third degradation field indicative of component stress being above the “allowable value”), as suggested by Southwick, in order to minimize the amount of time the component is experiencing the potentially dangerous operating range, thereby reducing the risk of damage to the component (Southwick Para. 0018-20).  Takeda already teaches generating instructions in response to an engine component experiencing stresses above an “allowable value” (i.e. a “design point” value, Takeda Para. 0046, 0053, 0059-63), and knowing that potential damage can occur in very little time when operating at high stress and vibration conditions (taught in Southwick Para 0003), one of ordinary skill in the art would know to limit the amount of time, such as within a predefined limiting duration, the component is operating within the dangerous range to reduce the risk of damage to the component.
Regarding claim 10, Takeda in view of Surace & Southwick teaches the gas turbine engine system of claim 9, and Takeda further teaches 
wherein the third degradation field is the same as the first degradation field and the fourth degradation field is the same as the second degradation field, or 
the third degradation field is the same as the first degradation field and the fourth degradation field is different than the second degradation field, or 
the third degradation field is different than the first degradation field and the fourth degradation field is the same as the second degradation field, or 
the third degradation field is different than the first degradation field and the fourth degradation field is different than the second degradation field (the third and fourth degradation fields would be different than the first and second fields respectively, since the third and fourth fields describe a completely different blade stage of the engine, and are considered following the control parameter being applied to the first engine component, the second engine component having its own “allowable value” of stress to consider, Takeda Para. 0062; note, the claim is also listing every possible relationship between the first and second, and third and fourth degradation fields, and naturally at least one of the recited scenarios would be true).
Regarding independent claim 20, Takeda discloses a method of managing degradation of an engine component of an engine core of a gas turbine engine, the method comprising 
determining a first temperature of the engine component (using temperature sensors 20, 21, Para. 0052; step S1 in Fig. 2) and a first stress σTx (blade vibration stress) applied to the engine component for a first operating condition of the engine core (Para. 0057, at a load ratio C of the gas turbine relative to a time tc the engine is operating under the load; Para. 0053, “At S2, the blade vibration stress is calculated with reference to the behavior parameter acquired at S1 and the current control parameter”),
determining a first degradation field of a plurality of degradation fields (see Takeda Fig. 3, depicting a “map” measuring engine component stress versus engine component temperature, with different “fields” defined by the lines representing vane opening amounts A, B, C, Para. 0055; Para. 0050, 52-53, steps S1-S2 of Fig. 2, wherein the temperature of the component is measured, and a corresponding blade vibration stress is calculated given a current corresponding IGV opening amount, or air extraction valve or casing air extraction valve configuration represented by the line A, B, or C; the resulting stress is compared to an “allowable value”) of a degradation mechanism map (see Takeda Fig. 3, illustrating the “degradation mechanism map” that is a visual representation of the vibration stress of the component to the specific temperature, combined with varying opening amounts of the inlet guide vanes (IGV); the depicted “map” is a visual representation of the calculation method of step S3; note, the controller utilizes calculations that can be visually represented by the map of Fig. 3, and consequently could be construed as having the “map” stored therein in the form of a mathematical expressions describing a relationship between the stress, temperature, and control element(s) configuration, Para. 0055; the claim does not require the map to be a “predefined” or “predetermined” map) of the engine component that is located based on the first temperature and the first stress, each of the plurality of degradation fields (e.g. each line representing the IGV opening amounts A, B, C in Takeda Fig. 3) defined by a unique range of temperatures of the engine component and a unique range of stresses applied to the engine component (each line A, B, C has unique corresponding values of stress σ vs. temperature T), each of the plurality of degradation fields correlating to different degradation types of the engine component (different on the basis of IGV opening amounts; note, the claim describes the “degradation mechanism map” as being defined by ranges of temperatures and ranges of stresses of an engine component, which the map of Takeda Fig. 3 reads on, and naturally different regions of the map can be construed as being different “fields”; the claim does not define how these fields are delimited, and consequently, any region of the map can be construed as a particular “field” therein), 
determining a second degradation field of the plurality of degradation fields that is different than the first degradation field (i.e. a different IGV, air extraction or casing air extraction valve configuration represented by another of the lines A, B or C than the first field resulting in a lower stress), 
determining a second temperature of the engine component to cause a second stress (a stress lower than the “allowable value”) to be applied to the engine component that would locate the engine component in the second degradation field (see Takeda Fig. 3, the “second degradation field” represented as another of one of the lines representing vane opening amounts A, B or C, which have respective second temperatures corresponding to a respective second stress; Para. 0053-55, Fig. 2, if the determined first stress of the component is above an allowable value σmx, a control action for the inlet guide vanes (IGV) and/or air extraction valves is determined to move the state of the component out of the current degradation field and reduce the stress value of the component below the “allowable value”, Para. 0059), and 
generating instructions, via a controller 18, to cause at least one control system of the gas turbine engine to change the first temperature of the engine component to the second temperature to cause the second stress to be applied to the engine component (i.e. lowering the stress of the component below the “allowable value”)  such that the engine component is located in the second degradation field, the at least one control system configured to control at least a temperature of the engine component to effect a stress applied to the engine component (Para. 0050, 0059-0063, 0081, opening of the IGV and/or air extraction valves resulting in the component going below the allowable value of blade vibration stress are calculated, and outputted to each respective IGV and air extraction valve, step S3-S4 in Takeda Fig. 2).
Takeda fails to teach the engine component comprising ceramic matrix composite materials; and the instructions generated by the controller ensuring that the engine component is not located in the first degradation field for longer than a predetermined duration.
Surace teaches a gas turbine engine having a first engine component comprising ceramic matrix composite (CMC) materials (an airfoil 60 with CMC panels 70, Para. 0049; the airfoil 60 can be a blade, Para. 0042). 
Note, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Takeda to include a first engine component having ceramic matrix composite materials, as taught by Surace, in order to provide the airfoils of the engine (including the blades) with a high temperature resistant and corrosion resistant material (such as in panels covering a core structure) as compared to metals, with CMC materials being well-known in the art for providing these properties while also having additional reinforcement due to the inclusion of ceramic or carbon fibers (Surace Para. 0049).  The control system of reducing stresses in the engine component as taught by Takeda could still be utilized and adapted to accommodate the engine component including some CMC materials, since said component would still experience temperature related stresses during operation of the engine.
Takeda in view of Surace still fails to teach the instructions generated by the controller ensuring that the engine component is not located in the first degradation field for longer than a predetermined duration.
Southwick teaches a method for managing fatigue level of gas turbine engine blades, and teaches that in gas turbine engines, resonance stress and integral-order vibration caused by certain operating modes of the engine can induce high blade stress and potential damage in a very short time (Para. 0003), and consequently teaches generating instructions for at least one control system (e.g. fuel flow, variable vane geometry, nozzle opening size) to minimize the amount of time the engine is operating within a “potential danger range” (Para. 0018, thereby reducing the risk of high stress or high vibration; Para. 0019-20).
Consequently, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Takeda in view of Surace to have the controller generated instructions limit the amount of time the engine component is operating within a potentially dangerous range (i.e. within the first degradation field indicative of component stress being above the “allowable value”), as suggested by Southwick, in order to minimize the amount of time the component is experiencing the potentially dangerous operating range, thereby reducing the risk of damage to the component (Southwick Para. 0018-20).  Takeda already teaches generating instructions in response to an engine component experiencing stresses above an “allowable value” (i.e. a “design point” value, Takeda Para. 0046, 0053, 0059-63), and knowing that potential damage can occur in very little time when operating at high stress and vibration conditions (taught in Southwick Para 0003), one of ordinary skill in the art would know to limit the amount of time, such as within a predefined limiting duration, the component is operating within the dangerous range to reduce the risk of damage to the component.

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching gas turbine engines with considerations for component degradation and/or stress.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741